*12Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Fowler, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2012) petition and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm.* Fowler v. Atkinson, No. 5:14-hc-02070-BO (E.D.N.C. Jan. 28, 2016 & Feb. 25, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

To the extent that Fowler characterizes his informal brief as a petition for writ of mandamus, mandamus is not a substitute for appeal. United States v. Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003).